Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 12, 15-20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (Macromol. Chem. Phys. 2011, 212, 1719-1734) in view of Kaner (US 20060284218).
Claim 12: Vogel teaches a method for forming films by assembling them at an air-water interface (abstract).  The process comprises providing a solution containing a material of interest.  The stock solution is explicitly produced in a surfactant free manner (page 1721, colloid synthesis section), and so the stock solution of Vogel is reasonably considered to be devoid of a surface modification.
The solution is then spread onto an air-water interface of water, to form a film of the material of interest at the air-water interface.  Since it does not teach flowing air (or any gas) over the air-water interface, but instead supplies drops of the solution in order to create a very non-disturbed surface, it is clearly envisaged that it is not producing an air flow for the purpose of disturbing the air-water interface (page 1721, Monolayer Crystallization Procedure).  
Additionally, Vogel teaches that their process is a very convenient method for the preparation of close-packed monolayers (page 1733, conclusion section), and that the material of interest can be a colloid of nanoparticles, such as the 130nm particles is exemplifies (page 1722, right column), so the process has broad applicability to create these monolayers, but it does not specifically exemplify using PANI nanofiber particles as the material to make the layers from.
Kaner is also directed towards making layers of particles using LB techniques by placing them into solution that is spread at an air-water interface, thus assembling them into the desired films [0032-0033].  However, it further teaches that such techniques are needed for assembling nanofibers into layers for them to be used in semiconductor devices (abstract).  It teaches that polyaniline nanofibers  are particles of interest for making these monolayers [0040].
 (claim 12).
Claims 15, 17, 19, and 20: Vogel teaches that the material of interest, specifically exemplified to be an aqueous (water solvent) colloidal dispersion (stock solution, claim 20) to which ethanol (which is water miscible, claim 17) has been added (claim 19) as another solvent (claim 15, page 1721, Monolayer Crystallization Procedure).   
Claim 22: Vogel teaches a method for forming monolayer films (abstract).  
Claim 23: Vogel teaches transferring the film on the water to a solid substrate such as a silicon wafer (page 1721, Monolayer Crystallization Procedure) and Zheng also teaches applying them to a solid substrate, such as a silicon substrate (figure 5).  
Claims 1, 2, 4, 6-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (Macromol. Chem. Phys. 2011, 212, 1719-1734) in view of Kaner (US 20060284218) in view of Johnson (Langmuir 1995,11,1257-1260), further in view of Browner (US 6126086).
Claim 1: Vogel teaches a method for forming films (abstract).  The process comprises providing a solution containing a material of interest.  The stock solution is explicitly produced in a surfactant free manner (page 1721, colloid synthesis section), and so the stock solution of Vogel is reasonably considered to be devoid of a surface modification.  The solution is then spread onto an air-water interface of water, to form a film of the material of interest at the air-water interface (page 1721, Monolayer Crystallization Procedure).  Since it does not teach flowing air (or any gas) over the air-water interface, but instead supplies drops of the solution in 
Additionally, Vogel teaches that their process is a very convenient method for the preparation of close-packed monolayers (page 1733, conclusion section), and that the material of interest can be a colloid of nanoparticles, such as the 130nm particles is exemplifies (page 1722, right column), so the process has broad applicability to create these monolayers, but it does not specifically exemplify using PANI nanofiber particles as the material to make the layers from.
Kaner is also directed towards making layers of particles using LB techniques by placing them into solution that is spread at an air-water interface, thus assembling them into the desired films [0032-0033].  However, it further teaches that such techniques are needed for assembling nanofibers into layers for them to be used in semiconductor devices (abstract).  It teaches that polyaniline nanofibers  are particles of interest for making these monolayers [0040].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such polyaniline nanofibers in the process of Vogel, since they were a particle taught to be a specific material desired to make layers like in Vogel in order to be able to use them in semiconductor devices and doing so by the Vogel method would produce no more than predictable results.
As shown in figure 1A, Vogel drops the solution into a water trough in order to spread it, it does not teach nebulizing the solution to spread it instead or specifically using an electrospray method to perform that nebulizing.
Johnson is also directed towards a method for forming a film on the surface of an air-water interface by providing a solution containing a material of interest and spreading the solution onto an air-water interface (abstract).  However, it further teaches 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to spread the solution of Vogel by a nebulizing step (without disruptive gas flow) instead of a dropping step, since it was a known way of spreading the solution and was taught to be particularly effective in order to reduce the presence of defects in the film on the water surface.
Johnson does not specifically teach using an electrospray technique to nebulize the liquid solution, only exemplifying an ultrasonic spraying technique.
However, Browner is directed towards nebulizing techniques, and more specifically electrospray techniques (abstract).  It teaches that ultrasonic nebulization is also known to effectively nebulize solutions, but the droplet size varies with the frequency of the system and they are much more expensive than the (electrospray) coaxial tube nebulizers (col 2, lines 20-35).  It teaches using an electrospray technique instead of an ultrasonic technique to nebulize in order to achieve similar results as the ultrasonic technique, but at “greatly reduced costs” (col 6, lines 22-28).
 Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to  use an electrospray to nebulize the solution of Vogel in view of (claim 1).
Claims 2, 4, 6, and 7: Vogel teaches that the material of interest, specifically exemplified to be an aqueous (water solvent) colloidal dispersion (stock solution, claim  7) to which ethanol (which is water miscible, claim 4) has been added (claim 6) as another solvent (claim 2, page 1721, Monolayer Crystallization Procedure).   
Claim 9: Vogel teaches a method for forming monolayer films (abstract).  
Claim 10: Vogel teaches transferring the film on the water to a solid substrate such as a silicon wafer (page 1721, Monolayer Crystallization Procedure).  
Claim 14: see the previous discussion for claim 12 (which claim 14 depends upon) in view of the discussion for using electrospray in claim 1.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vogel (Macromol. Chem. Phys. 2011, 212, 1719-1734) ) in view of Kaner (US 20060284218) as applied to claim 12, further in view of Johnson  (Langmuir 1995,11,1257-1260).
As shown in figure 1A, Vogel drops the solution into the water trough in order to spread it, it does not teach nebulizing the solution to spread it instead.
Johnson is also directed towards a method for forming a film on the surface of an air-water interface by providing a solution containing a material of interest and spreading the solution onto an air-water interface (abstract).  However, it further teaches that the solution can be added dropwise or by nebulizing and spraying solution at the air-water interface (abstract).  It specifically teaches the use of an ultrasonic nozzle to nebulize the solution and teaches that while adding the material dropwise produced cracks and ring-shaped artifacts, the nebulized spray had no such cracks or artifacts 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to spread the solution of Vogel by a nebulizing step (without disruptive gas flow) instead of a dropping step, since it was a known way of spreading the solution and was taught to be particularly effective in order to reduce the presence of defects in the film on the water surface (claim 13).
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are not convincing with any new grounds being necessitated by amendment.
The arguments are directed towards the amended claim limitations, requiring that the particle be PANI nanofibers which Kaner is used to teach is a material that is desired to be deposited into layers using such air water interface self assembly techniques.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357.  The examiner can normally be reached on Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL G HORNING/            Primary Examiner, Art Unit 1712